Title: To Thomas Jefferson from Tench Coxe, 26 November 1790
From: Coxe, Tench
To: Jefferson, Thomas



Sir
Novemr. 26th. 1790

I have the honor to inclose you a return of the piscatory articles exported from the United States in one year, one month, and ten days, excepting fourteen quarterly returns from twelve ports which have not yet been received. Among these are Boston, Newyork Charleston and five small ports of Massachusetts and Main. From the irregular Manner in which the first returns were made it was impossible to take the 30th. of September 1789 as the beginning, nor would the forms of the papers admit of a conclusion at August 1790.
On this return I beg leave to remark that about two thirds of our whole export in this branch is to the Dominions of France and that a conduct on the part of that nation similar to that of G. Britain would be almost a deadly blow to our fisheries. I am informed that a late regulation of G. Britain prohibits the importation of the produce of the fisheries, but cannot vouch for the truth of it. If unknown to you it is probably without foundation.
I do not find any mention of skins and furs, which certainly are obtained and imported, and therefore must have been blended, in the Custom house papers, with the skins and furs of land animals. I have the honor to be with the highest respect, Sir, your most obedient & most humble Servant

T. C.


It is further worthy of remark that the North Carolina returns do not begin till March nor those of Rhode Island till June. From the latter state the single quarterly return that is received, amounts to about 27,000 Dollars in Value.

